DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 1/26/2021 have been received, to which the Applicant is thanked. Claim 54 has been cancelled. Claim 64 has been withdrawn from consideration. The Applicant has overcome the Drawing Objections of record, and they have been withdrawn. The Claim Objection of record has been withdrawn from consideration. The Applicant has overcome the 112(b) rejection of record and it has been withdrawn. The Examiner has acknowledged the Applicants acknowledgement of the 112(f) rejections of record.
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on page 6 regarding newly amended claim language,
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Such claim limitation(s) is/are: “the first heating means” in claim 45.
Such claim limitation(s) is/are: “the second heating means” in claim 48
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claims 57 recites “wherein the air circulation system further comprises heat exchanging means selected from a group comprising a heat exchanger, a heat pump, and any combinations thereof”, claim 58 recites “wherein the heat exchanging means comprises a cross heat exchanger”, & claim 61 recites “wherein the heat exchanging means are configured to exchange air between the air circulation system and air with essentially the same temperature as the surrounding environment”, to which the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 45, 47, 49, 52-53, 55-56, & 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi.

Regarding claim 45, Hunter (US 10,507,500) shows a laminar air flow workstation, comprising: a working chamber (44, Fig. 4) comprising a work table (22, Fig. 4) and a front handling opening (Fig. 1/4 – the front handling opening can be seen in Figs. 1 with the opening if the device, as well as can be seen in Fig. 4, approximately where the numerals “24” are located), the front handling opening being in fluid communication with a surrounding environment (Figs. 1/4), a filter (32, Fig. 4) that is positioned to filter air directed into the working chamber (Fig. 4), and configured such that the work table is accessible from the surrounding environment (Figs. 1/4); and an air circulation system (10, Fig. 1), the air circulation system configured to circulate air in the laminar air flow workstation (Fig. 6), the air circulation system comprising: a pressure chamber (33, fig. 4) disposed above the work table (Fig. 4), the pressure chamber, spaced apart from the filter (Fig. 4 – as the Applicant discloses the filter to be spaced apart from the pressure chamber, as does Hunter show).
However, Hunter lacks showing the air circulation system comprising first heating means to direct an air flow that is heated and temperature controlled, the first heating means disposed within the pressure 
Pelosi (US 4,202,676), an air circulation system with a clean space, is in the same field of endeavor as Hunter which is an air circulation system with a clean space.
Pelosi teaches an air circulation system (Fig. 4) comprising first heating means (26, Fig. 4) to direct an air flow that is heated and temperature controlled (Fig. 4), the first heating means disposed within the pressure chamber (34, Fig. 4), and positioned upstream of the filter (27, Fig. 4) such that the air flow is heated by the first heating means prior to contacting the filter and passing into the working chamber (35, Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter to incorporate the teachings of Pelosi to provide the air circulation system comprising first heating means to direct an air flow that is heated and temperature controlled, the first heating means disposed within the pressure chamber, and positioned upstream of the filter such that the air flow is heated by the first heating means prior to contacting the filter and passing into the working chamber, which would help provide a safety enclosure which can be operated at positive, zero, or negative relative pressures as desired (Col. 1, Lines 35-37).

Regarding claim 47, Hunter shows wherein the air flow directed towards the work table is directed perpendicular to the work table (Fig. 4 – the air flow is indicated by the air flow arrows).  

Regarding claim 49, Hunter shows wherein the work table (22, Fig. 4) comprises a thermally conductive material (Col. 9, Lines 14-16 – the work table is fabricated from metal).  

Regarding claim 52, Hunter shows wherein the work table comprises one or more ducts (Fig. 4 – the work table 50 comprises of at least one duct, seen by the air flow arrows through the work table, through which part of the air flow directed towards the work table is drawn) through which at least part of the air flow directed towards the work table can be drawn (Fig. 4).  

Regarding claim 53, Hunter shows wherein the working chamber further comprises one or more rear ducts (Fig. 4, Col. 10, Lines 17-21 – the one or more rear ducts can be seen in Fig. 4 at the bottom corner of the working chamber and the working table, in which the air flow arrow passes through into the duct 70) through which at least a part of the air flow directed towards the work table can be drawn (Fig. 4).  

Regarding claim 55, Hunter shows further comprising a filtered opening (Fig. 4 – the 32 is disposed within a filtered opening) disposed in the air circulation system (Fig. 4) and above the work table (Fig. 4) and configured to evenly distribute the air vertically downward within the working chamber and towards the work table (Fig. 4).  
However, Hunter lacks showing the air circulation system comprising first heating means to circulate heated air.
Pelosi teaches an air circulation system (Fig. 4) comprising first heating means (26, Fig. 4) to circulate heated air (Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hunter to incorporate the teachings of Pelosi to provide the air circulation system comprising first heating means to circulate heated air, which would help provide a safety enclosure which can be operated at positive, zero, or negative relative pressures as desired (Col. 1, Lines 35-37).

Regarding claim 56, Hunter shows wherein the air circulation system further comprises an air flow generator (26, Fig. 4) configured to control air flows within the air circulation system (Fig. 6).  

Regarding claim 62, Hunter shows elements of the claimed invention as stated above in claim 45 except wherein the air circulation system is configured to recycle at least a part of the heated air.  
Pelosi teaches wherein the air circulation system (10, Fig. 1/4) is configured to recycle at least a part of the heated air (Fig. 4 – air gets heated as it passes element 26, which then is pushed into the working chamber, and then back into circulation via element 24).


Regarding claim 63, Hunter shows wherein the air circulation system is configured such that a pressure difference between an interior region of the working chamber and the surrounding environment, across the front handling opening, is essentially zero (Col. 15, Lines 52-55 – the air circulation system is configured such that upon a shutdown, a pressure difference across the front handling opening is essentially zero relative to an interior region of the working chamber to a pressure of the surrounding environment, which prevents contaminants from escaping out of the work area through the front access opening).  

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Codling (US 2009/0170418).

Regarding claim 46, the combination of Hunter & Pelosi shows elements of the claimed invention as stated above in claim 45 including heated air flow directed towards the work table.
However, the combination of Hunter & Pelosi lack showing wherein the air flow directed towards the work table is controlled to be above 25 °C.  
Codling (US 2009/0170418), a clean air work cabinet, is in the same field of endeavor as Hunter which is a clean air work cabinet.
Codling teaches wherein the air flow directed towards the work table (3, Fig. 1) is controlled to be above 25 °C (¶0035 – the temperature of the air flow towards the work table is controlled between 15 degrees Celsius and 35 degrees Celsius).
.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Lansdowne (US 2009/0318751).

Regarding claim 48, the combination of Hunter & Pelosi shows elements of the claimed invention as stated above in claim 45 including a work table. 
However, the combination of Hunter & Pelosi lacks showing wherein the work table comprises second heating means for heating and controlling a temperature of the work table.  
	Lansdowne (US 2009/0318751), a sterile work cabinet, is in the same field of endeavor as Hunter which is a sterile work cabinet.
Lansdowne teaches wherein the work table (31, Fig. 4) comprises second heating means (48, Fig. 4) for heating and controlling a temperature of the work table (¶0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter & Pelosi to incorporate the teachings of Lansdowne to provide wherein the work table comprises second heating means for heating and controlling a temperature of the work table, which would provide a secure zone for conducting processes in a critical environment, such as in-vitro fertilization (¶0004).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Thomas et al (US 5,083,558), hereinafter referred to as Thomas.

Regarding claim 50, the combination of Hunter & Pelosi shows elements of the claimed invention as stated above in claim 45 except further comprising a microscope. 
Thomas (US 5,083,558), a clean space work cabinet, is in the same field of endeavor as Hunter which is a clean space work cabinet.
Thomas teaches further comprising a microscope (60, Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter & Pelosi to incorporate the teachings of Thomas to provide a microscope, which would provide a convenient, sterile area in which to conduct procedures that is compact and can be transported (Col. 3, Lines 49-53).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Thomas et al (US 5,083,558), hereinafter referred to as Thomas, in further view of Lansdowne (US 2009/0318751).

Regarding claim 51, the combination of Hunter & Pelosi shows elements of the claimed invention as stated above in claim 50 except further comprising a transparent front portion configured to permit inspection of the microscope.  
Thomas teaches further comprising a transparent front portion (24, Fig. 2) configured to permit inspection of the microscope (60, Fig. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter & Pelosi to incorporate the teachings of Thomas to provide further comprising a transparent front portion configured to permit inspection of the microscope, which would provide a convenient, sterile area in which to conduct procedures that is compact and can be transported (Col. 3, Lines 49-53).
However, the combination of Hunter, Pelosi, & Thomas lack showing wherein the work table comprises a transparent part disposed above a light source associated with the microscope.

Lansdowne teaches wherein the work table (30, Fig. 3) comprises a transparent part (163, Fig. 3, ¶0047, Lines 1-3) disposed above a light source (¶0047, Lines 4-7) associated with the microscope (¶0047, Lines 4-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter, Pelosi, & Thomas to incorporate the teachings of Lansdowne to provide wherein the work table comprises a transparent part disposed above a light source associated with the microscope, which would provide a secure zone for conducting processes in a critical environment, such as in-vitro fertilization (¶0004).

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Mayberry (US 3,745,908).

Regarding claim 57, the combination of Hunter & Pelosi shows elements of the claimed invention as stated above in claim 56 except wherein the air circulation system further comprises heat exchanging means selected from a group comprising a heat exchanger, a heat pump, and any combinations thereof.  
Mayberry (US 3,745,908), a vent hood, is in the same field of endeavor as Hunter which is a vent hood.
Mayberry teaches wherein the air circulation system further comprises heat exchanging means (31, Fig. 1) selected from a group comprising a heat exchanger, a heat pump, and any combinations thereof (col. 3, Line 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter & Pelosi to incorporate the teachings of Mayberry to provide wherein the air circulation system further comprises heat exchanging means selected from a group comprising a heat exchanger, a heat pump, and any combinations thereof, which would .

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Mayberry (US 3,745,908), in further view of Oas et al (US 5,761,908), hereinafter referred to as Oas.

Regarding claim 58, the combination of Hunter, Pelosi, & Mayberry shows elements of the claimed invention as stated above including the heat exchanging means.
However, the combination of Hunter, Pelosi, & Mayberry lacks showing wherein the heat exchanging means comprises a cross heat exchanger.
Oas (US 5,761,908), an air circulating unit, is in the same field of endeavor as Hunter which is an air circulating unit.
Oas teaches wherein the heat exchanging means (52, Fig. 2) comprises a cross heat exchanger (Col. 4, Lines 55-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter, Pelosi, & Mayberry to incorporate the teachings of Oas to provide wherein the heat exchanging means comprises a cross heat exchanger, which would provide a heat exchanger to recover heat from the exhausted air to provide a continuous supply of fresh air that is virtually free of disease organisms (Col. 2, Lines 40-44). 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Mayberry (US 3,745,908), in further view of Ono (US 8,162,052).

Regarding claim 59, the combination of Hunter, Pelosi, & Mayberry shows elements of the claimed invention as stated above in claim 57 except wherein the pressure chamber, which in combination with the air flow generator, is configured to control the air flows within the air circulation system.  
Ono (US 8,162,052), a clean air work cabinet, is in the same filed of endeavor as Hunter which is a clean air work cabinet. 
Ono teaches wherein the pressure chamber (18, Fig. 2B), which in combination with the air flow generator (6, Fig. 2B), is configured to control the air flows within the air circulation system (Fig. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter, Pelosi, & Mayberry to incorporate the teachings of Ono to provide wherein the pressure chamber (18, Fig. 2B), which in combination with the air flow generator (6, Fig. 2B), is configured to control the air flows within the air circulation system, which would provide a safety cabinet easily usable for any worker of various height (Col. 1, Lines 47-48/49-50/57-59).

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (US 10,507,500), hereinafter referred to as Hunter, in view of Pelosi Jr. et al (US 4,202,676), hereinafter referred to as Pelosi, in further view of Mayberry (US 3,745,908), in further view of Ono (US 8,162,052), in further view of Matrone (US 3,925,043).

Regarding claim 60, the combination of Hunter, Pelosi, Mayberry, & Ono shows elements of the claimed invention as stated above in claim 59 except further comprising an air inlet comprising an inlet filter and an air outlet comprising an outlet filter.  
Matrone (US 3,925,043), a clean air device with a filter, is in the same field of endeavor as Hunter which is a clean air device with a filter.
Matrone teaches further comprising an air inlet (26, Fig. 8) comprising an inlet filter (27, Fig. 8) and an air outlet (32, Fig. 3) comprising an outlet filter (35, Fig. 3).


Regarding claim 61, the combination of Hunter & Pelosi shows elements of the claimed invention as stated above in claim 60 except wherein the heat exchanging means are configured to exchange air between the air circulation system and air with essentially the same temperature as the surrounding environment.  
Mayberry teaches wherein the heat exchanging means (31, Fig. 2) are configured to exchange air between the air circulation system and air with essentially the same temperature as the surrounding environment (Col. 3, Lines  - the heat exchanging means 31 exchanges heat with air flowing therethrough (lines 53-54) and by controlling the temperature of the heat exchanging means with relation to the air flowing therethrough, is capable of elevating the temperature atmosphere or reducing the temperature atmosphere (63-66), making the temperature of the air circulating within the system capable of being adjusted to the same temperature as the surrounding environment).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hunter & Pelosi to incorporate the teachings of Mayberry to provide wherein the heat exchanging means are configured to exchange air between the air circulation system and air with essentially the same temperature as the surrounding environment, which would provide a system to control atmospheric conditions within the work area by controlling the conditions of the air circulating therethrough (Col. 1, Lines 39-41).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/KENNETH J HANSEN/             Primary Examiner, Art Unit 3746